IN THE COURT OF APPEALS OF IOWA

                                  No. 18-1116
                           Filed September 12, 2018


IN THE INTEREST OF D.R.,
Minor Child,

C.F., Mother,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Susan Cox, District

Associate Judge.



       Mother appeals from an order terminating her parental rights pursuant to

Iowa Code chapter 232 (2018). AFFIRMED.



       Elizabeth A. Ryan of Benzoni Law Office, PLC, Des Moines, for appellant

mother.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Lynn M. Vogan of Youth Law Center, Des Moines, guardian ad litem for

minor child.



       Considered by Potterfield, P.J., and Bower and McDonald, JJ.
                                          2


McDONALD, Judge.

       This case arises out of a child welfare proceeding initiated pursuant to Iowa

Code chapter 232 (2018). The mother of the child at issue appeals from an order

terminating her parental rights pursuant to Iowa Code section 232.116(1)(d), (h),

and (i).   On appeal, the mother challenges the sufficiency of the evidence

supporting one of the statutory grounds authorizing the termination of her parental

rights. She also contends the juvenile court should have given her additional time

to reunite with the child.

       This court reviews termination proceedings de novo. See In re A.M., 843

N.W.2d 100, 110 (Iowa 2014). The statutory framework authorizing the termination

of a parent-child relationship is well established. See In re A.S., 906 N.W.2d 467,

472–73 (Iowa 2018) (setting forth the statutory framework). The burden is on the

State to prove by clear and convincing evidence (1) the statutory ground or

grounds authorizing the termination of parental rights and (2) “termination of

parental rights is in the best interest[] of the child[].” See In re E.H., No. 17-0615,

2017 WL 2684420, at *1 (Iowa Ct. App. June 21, 2017). Even where the State

proves its case, however, the juvenile court has the discretion to preserve the

parent-child relationship where the parent proves by clear and convincing evidence

a statutory factor allowing preservation of the parent-child relationship. See Iowa

Code § 232.116(3) (setting forth permissive factors to avoid the termination of

parental rights); In re A.S., 906 N.W.2d at 476 (stating it is the parent’s burden to

prove an exception to termination).
                                          3


       We first address the sufficiency of the evidence. The mother contends there

is insufficient evidence to support termination of the mother’s parental rights

pursuant to Iowa Code section 232.116(1)(i). The mother does not challenge the

sufficiency of the evidence supporting the other statutory grounds authorizing the

termination of her parental rights. The mother’s failure to challenge any of the

other grounds constitutes waiver of any challenge to the other grounds. See In re

M.K., No. 14-0676, 2014 WL 2885366, at *2 (Iowa Ct. App. June 25, 2014).

Where, as here, “the juvenile court terminates parental rights on more than one

statutory ground, we may affirm the juvenile court’s order on any ground we find

supported by the record.” In re A.B., 815 N.W.2d 764, 774 (Iowa 2012). We

conclude there is clear and convincing evidence supporting termination of the

mother’s parental rights pursuant to section 232.116(1)(d) and (h). Because we

have concluded there is sufficient evidence to support the termination of the

mother’s parental rights pursuant to section 232.116(1)(d) and (h), we need not

address her challenge to the sufficiency of the evidence under paragraph (i).

       The mother also contends the juvenile court should have given her

additional time to pursue reunification efforts with the child at issue. Pursuant to

Iowa Code section 232.104(2)(b), the juvenile court may enter an order deferring

permanency for six months upon a finding the need for the child’s removal will no

longer exist at the end of the additional six-month period.          The court must

“enumerate the specific factors, conditions, or expected behavioral changes which

comprise the basis for the determination that the need for removal . . . will no longer

exist at the end of the [extension].” Iowa Code § 232.104(2)(b). “The court may
                                          4


look at a parent’s past performance” in determining if such a deferral is appropriate.

In re T.D.H., 344 N.W.2d 268, 269 (Iowa Ct. App. 1983). “The judge considering

[deferred permanency] should however constantly bear in mind that, if the plan

fails, all extended time must be subtracted from an already shortened life for the

children in a better home.” In re A.A.G., 708 N.W.2d 85, 92 (Iowa Ct. App. 2005).

       There is no evidence in the record showing the need for removal would no

longer exist if the mother were given additional time to receive services. The

mother does not identify what specific services would resolve the need for removal.

She does not identify the specific factors, conditions, or expected behaviors she

would change if given additional time to work toward reunification.

       In contrast, the record shows the mother is not amenable to resolving the

issues giving rise to removal. The child was born in May 2017. In June 2017, the

mother took the infant child to an urgent-care clinic due to her concerns regarding

the child twitching. The treating physician advised the mother that the twitching

could represent seizure activity and that the child should be transported by

ambulance to an emergency room. The mother became irate, refused further

treatment, and left the clinic with the child. An hour later, the mother and father

did take the child to the emergency room. Medical staff reported the mother was

irrational and uncontrollable. Medical staff determined the child had suffered non-

accidental injuries, including bleeding in the brain, bilateral retinal hemorrhages,

and a femoral fracture. The police interviewed the mother the following day, and

she admitted to causing the injuries. The State charged the mother with three

counts of child endangerment causing serious injury, child abuse, and neglect of
                                          5


a dependent person.       In March 2018, the mother pleaded guilty to child

endangerment causing bodily injury and neglect of a dependent person. The

factual basis for the plea related to the mother leaving the clinic with the child

without immediately obtaining medical care.

       Concurrent with the criminal proceedings, the State initiated this child

welfare proceeding. In July 2017, the child was removed from the care of the

mother and services were initiated. The services initially did not include visitation

with the child due to the entry of a no-contact order in the criminal case. In January

2018, the no-contact order in the criminal case was modified to allow the mother

supervised visitation with the child to pursue psychotherapy. The mother initiated

child-parent psychotherapy, but the mother refused to discuss the child’s injuries

as part of the therapeutic process. Subsequently, the State petitioned to terminate

the mother’s parental rights. At the termination hearing, the mother testified she

took a plea deal but denied knowledge of who or what caused the child’s injuries.

The juvenile court found the mother’s denial of causing the child harm not credible.

We defer to the juvenile court’s credibility finding. See In re D.W., 791 N.W.2d

703, 706 (Iowa 2010) (noting a reviewing court is deferential to the juvenile court’s

credibility findings).

       The mother’s refusal to acknowledge and recognize the physical abuse she

inflicted on the child supports the termination of the mother’s parental rights. Her

current refusal to acknowledge and recognize the serious injuries she previously

admitted to inflicting upon her son shows she would not be amenable to treatment

and would not make the necessary changes to protect the child from further harm.
                                        6

See In re I.H., No. 16-0815, 2016 WL 4379380, at *4 (Iowa Ct. App. Aug. 17, 2016)

(affirming termination of parental rights where father refused to acknowledge child

abuse); In re D.R.S., No. 04-1602, 2004 WL 2952732, at *2 (Iowa Ct. App. Dec.

22, 2004) (affirming termination where “the parents refused to acknowledge any

past abuse or parenting deficiencies”); In re H.R.K., 433 N.W.2d 46, 50 (Iowa Ct.

App. 1988) (stating “the requirement that the parents acknowledge and recognize

the abuse before any meaningful change can occur is essential in meeting the

child’s needs”).

       For these reasons, we affirm the juvenile court’s order terminating the

mother’s parental rights.

       AFFIRMED.